     Case 3:19-cv-00571-JAG Document 74 Filed 01/22/20 Page 1 of 2 PageID# 534



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

KENNETH CLARK CRAYTON,                                 :
                                                       :
         Plaintiff,                                    :
                                                       :
v.                                                     : Civil Action No. 3:19-cv-00571
                                                       :
TRANSUNION RENTAL SCREENING                            :
SOLUTIONS, INC., et al.                                :

                                  STIPULATION OF DISMISSAL

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff,

Kenneth Clark Crayton, and RentGrow, Inc., by counsel, stipulate to dismissal of this action with

prejudice, with each party to cover its own costs and attorney’s fees.

         There are no longer any issues in this action between the Plaintiff and RentGrow, Inc. to

be determined by the Court, and counsel for both parties have agreed to the filing of this

stipulation.

         As Rentgrow, Inc. was the last remaining Defendant, this matter should now be dismissed

and terminated in its entirety.

                                               Respectfully submitted,
                                               Kenneth Clark Crayton

                                               _________/s/_______________
                                               Matthew J. Erausquin, VSB No. 65434
                                               Consumer Litigation Associates, P.C.
                                               1800 Diagonal Road, Suite 600
                                               Alexandria, Virginia 22314
                                               Tel: 703-273-7770
                                               Fax: 888-892-3512
                                               Email: matt@clalegal.com
                                               Counsel for the Plaintiff
Case 3:19-cv-00571-JAG Document 74 Filed 01/22/20 Page 2 of 2 PageID# 535



                                          __________/s/________________
                                          Renee M. Knudsen
                                          BAKER & HOSTETLER LLP
                                          1050 Connecticut Ave NW
                                          Suite 1100
                                          Washington, DC 20036
                                          Tel: 202-861-1599
                                          Counsel for RentGrow, Inc.


                              CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.




                                          By_______/s/_________
                                          Matthew J. Erausquin, VSB No. 65434
                                          Consumer Litigation Associates, P.C.
                                          1800 Diagonal Road, Ste. 600
                                          Alexandria, Virginia 22314
                                          Tel: (703) 273-7770
                                          Fax: (888) 892-3512
                                          Email: matt@clalegal.com
                                          Counsel for the Plaintiff
